Citation Nr: 1741127	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-29 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement a rating in excess of 10 percent for headaches.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to March 15, 1989 and from March 16, 1989 to December 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 Department of Veterans Affairs (VA) Regional Office (RO) rating decision, which granted service connection for headaches associated with service-connected posttraumatic stress disorder, effective from December 2004.  In December 2016 a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In connection with his underlying claim of service connection for headaches, the Veteran underwent VA examinations in February 2005 and September 2010.  In February 2005, he reported headaches one to two times per week, lasting a half hour to two hours.  The diagnoses included chronic intermittent headaches.  In September 2010, the Veteran reported weekly, prostrating headaches lasting hours.  The diagnosis was tension headache, occurring daily and lasting four to five hours.  On February 2013 VA examination the Veteran reported headaches occurring three to four times a week, lasting hours up to a whole day, and at times associated with light sensitivity and nausea when severe such that he had to turn out the lights and stay in his office when at work (severe headaches reportedly occurred about 10 days in a month).  The examiner noted that the headaches were not incapacitating and were not characteristic of either prostrating attacks of migraine headache pain or prostrating attacks of non-migraine headache pain.  The examiner did not provide a diagnosis of migraine, tension, or cluster headaches, but indicated instead a diagnosis of other type headache due to multiple causes.   

At the December 2016 hearing the Veteran described frequent daily headaches of fluctuating severity (typically 7 on a scale of 1 to 10), and indicated that his treatment consisted of rest, medication, and oxygen.  Regarding the 2013 VA examination, the Veteran's representative asserted that the Veteran probably did not know the meaning of "prostrating" when asked about it on examination.  The Veteran's wife noted headaches were a part of the Veteran's life, that he often went straight to bed after work for relief of the headaches, and that as a nurse she felt that his headaches were migraine-like.  

As found by the undersigned at the hearing, there is some discrepancy in the record regarding the type of headaches suffered by the Veteran, and their severity.  For example, it was not clear if he had migraines, tension headaches, or some other type headaches.  Moreover, there was ambiguity over whether they may be equated to characteristic prostrating attacks (and if so, their frequency).  Given that there is contradictory information in the record regarding the nature and severity of the headaches, another VA examination is warranted.  38 C.F.R. § 3.159(c)(4).  

It appears that the Veteran receives ongoing treatment for his headaches, given his hearing testimony that he both takes medication and receives oxygen for his headaches.  The claims file currently contains VA treatment records up to mid-July 2017.  The AOJ should ensure that all subsequent VA records of treatment for headaches have been associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file updated (since mid-July 2017) VA records of evaluation and treatment of the Veteran's headaches.

2.  The AOJ should then arrange for a neurological examination of the Veteran to assess the nature and severity of his service-connected headaches.  The Veteran's claims file must be reviewed in conjunction with the examination, and findings should be reported in detail.  

After examining the Veteran and review of the December 2016 hearing transcript, the examiner should comment upon the type(s) of the Veteran's headaches, i.e., are they tension-type, migraine, both, or some other type?  For each type identified, the examiner should indicate whether the headaches are frequent, completely prostrating, and prolonged, and whether they are of such severity as to result in severe economic inadaptability.

All opinions must include rationale.

3.  After completion of the foregoing, the AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).  

